This matter consists of separate appeals from portions of a decree of the Surrogate’s Court of Fulton County which adjudicated upon certain claims against the decedent’s estate. One appeal is by claimant Elsie Bowers Arnold from the disallowance of her claim for six years’ work, labor and services rendered to decedent, and another is by the administrator from the allowance of the claim of Letts for moneys had and received by decedent, said dispositions having been made after trials before the Surrogate. In the matter of the appeal by claimant Arnold, the decree is reversed insofar as it disallows said claim, on the law and facts, with costs payable out of the estate, and the matter is remitted to the Surrogate’s Court to enter a decree in accordance with this memorandum, viz.: Upon appeal from a Surrogate’s Court decree dismissing the claim herein against decedent’s estate for work, labor, and services rendered and furnished decedent, we reach the conclusion that the dismissal of the claim is against the weight of evidence. Exercising the authority given by section 309 of the Surrogate’s Court Act, we remit the matter of this claim to the Surrogate’s Court with directions to enter a decree allowing the claim herein, in the amount of $6,240, with interest from the date of the filing of the claim, and which amount is comprised of the following items: For services as decedent’s housekeeper and operating a boarding and rooming house for him, including care and nursing of decedent in times of sickness, doing barn chores, shoveling snow, performing laundry work, getting wood and other forms and kinds of labor done, performed and furnished at the special ¿nstance and request of decedent, and of the reasonable price and value of $20 per week for and during the period August 8, 1938, to August 8, 1944 — $6,240. In the matter of the appeal by the administrator from the allowance of the Letts’ claim, we reach the conclusion that the Surrogate’s decision in allowance of the claim is amply supported by the weight of competent evidence. We find no errors in the reception of evidence in the establishment of the claim on the trial thereof which are so prejudicial as to call for reversal. As regards this appeal the part of the decree appealed from is affirmed, with costs, payable out of the estate. All concur.